Citation Nr: 0722454	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
lumbar muscular strain with degenerative disc disease before 
October 17, 2005, and an initial rating higher than 20 
percent from October 17, 2005.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan Counselor
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1986 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal was remanded by the Board in May 2005 and March 
2006 for additional procedural and evidentiary development.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2007, the veteran was afforded the opportunity to 
have another hearing before the Board because the Veterans 
Law Judge, who conducted the previous hearing has since 
retired from the Board.  As the veteran did not respond, the 
Board deems that he does not want a new hearing. 


FINDING OF FACT

Before October 17, 2005, considering functional loss due to 
pain and painful movement, lumbar muscular strain with 
degenerative disc disease was manifested by no more than 
slight limitation of motion, forward flexion greater than 65 
degrees without neurological deficit or incapacitating 
episodes; from October 17, 2005, and considering functional 
loss due to pain and painful movement, lumbar muscular strain 
with degenerative disc disease is manifested by no more than 
moderate limitation of motion, and forward flexion of greater 
than 30 degrees but less 60 degrees without neurological 
deficit or incapacitating episodes.




CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
lumbar muscular strain with degenerative disc disease before 
October 17, 2005, and for an initial rating higher than 20 
percent from October 17, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295, 8520 (2001, 
2003), Diagnostic Codes 5237, 5243, 8520 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for a 
low back disability by letter, dated in July 2001.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating. Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the relevant 
evidence, such as VA records, VA examination reports, and 
private medical records.  The veteran has been afforded a 
recent VA examination and in January 2006 the veteran 
indicated that he had no further evidence to submit.   
As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

In the rating decision in January 2002, the RO granted 
service connection for low back muscular strain and assigned 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  In February 2004, the RO recharacterized the 
disability as lumbar muscular strain with degenerative disc 
disease.  While on appeal the RO increased the rating to 20 
percent under Diagnostic Code 5237, effective October 17, 
2005, the date of the VA examination in October 2005.

On VA examination in April 2001, the veteran complained of 
paraspinous muscle pain and pain radiating into the buttocks 
and the thighs.  There were no subjective symptoms of 
weakness, easy fatigue, or poor coordination.  The veteran 
also complained of flare-ups of low back pain that usually 
involved prolonged standing, walking, yard work, or lifting, 
which usually improved by the next day or occasionally after 
two days. 

Evaluation revealed that the veteran could stand on his heels 
and toes. He could forward flex his back and reach his feet.  
Leg lengths were equal and percussion of the spine was not 
painful.  Lumbar flexion was to 95 degrees, extension to 25 
degrees, rotation, right and left, 40 degrees, and lateral 
bending, right and left, 40 degrees.  There as moderate pain 
with the movements.  There was tenderness in the medial part 
of each iliac crest.  Reflexes were normal at the knees and 
ankles and sensation was normal in the lower legs and feet.  
Calf circumferences were equal and straight leg raising was 
easily tolerated to 80 degrees. 

The assessment was chronic muscular strain superimposed on 
degenerative instability.  The examiner reported that the 
lumbar nerve roots were okay and that the associated lower 
extremity symptoms were referred discomfort from the back 
plus localized muscular stain.  The examiner estimated that 
flexion was reduced by 30 degrees during a flare-up. 

On VA examination March 2004, the examiner noted that the 
veteran worked at fairly light labor, which he tolerated only 
fairly well because of low back pain.  The examiner reported 
that the veteran did not use a crutch or a cane, but did 
resort to bed rest to alleviate back pain about once a month.  
The veteran complained of pain in the mid back and low back 
with pain in the buttocks and thighs, numbness in the lower 
legs, weakness, and easy fatigue.  The veteran complained of 
frequent flare-ups of back pain with activities of daily 
living, which usually improved by the next day.



Evaluation revealed that the veteran could rise on his heels 
and toes and he could flex his back and reach his feet.  
Percussion of the flexed spine was painless.  Lumbar flexion 
was to 95 degrees, extension to 25 degrees, rotation, right 
and left, 30 degrees, and lateral bending, right and left, 35 
degrees.  There as mid pain with the movements.  There was 
tenderness in the low back and buttocks.  Reflexes were 
normal at the knees and ankles and sensation was normal in 
the lower legs and feet.  Calf circumferences were equal and 
straight leg raising was easily tolerated to 80 degrees. 

The assessment was chronic pain in the low back and buttocks.  
The examiner reported that the lumbar nerve roots were 
probably okay and that the associated lower extremity 
symptoms were referred discomfort from the back and muscular 
strain in the lower extremities. The examiner estimated that 
flexion was reduced by 25 degrees due to subjective pain and 
30 degrees during flare-ups.  The examiner noted that the 
veteran used bed rest once a month to alleviated pain, which 
was not prescribed by a doctor.  

In a statement received in Mach 2005, the veteran's employer 
reported that the veteran was on severely modified work 
schedule because of back pain, that the veteran frequently 
missed part of the work day, that the veteran had 
difficulties lifting, pushing, and moving items that would 
normally be considered part of his job, and that the veteran 
had problems bending and reaching and with prolonged standing 
or sitting.  

In March 2005, the veteran testified that he had constant 
throbbing pain in the lower back and that he benefited from a 
work schedule that allowed him flexibility putting his 40 
hours a week.  

On VA examination in October 2005, the veteran complained of 
low back pain, radiating into the buttocks and thighs, 
weakness, easy fatigue, and poor coordination.  The veteran 
complained of frequent flare-ups of back pain with activities 
of daily living, which usually improved by the next day.  

Evaluation revealed that the veteran limped on both legs. He 
could rise on both toes and heels. He could flex forward and 
reach the lower tibia.  Percussion of the flexed spine was 
painful at 5 degrees.  Lumbar flexion was to 75 degrees, 
extension to 5 degrees, rotation, right and left, 25 degrees, 
and lateral bending, right and left, 30 degrees.  There was 
back pain, muscle spasm, and guarding with the movements.  
There was tenderness in the low back.  The Goldthwaite's test 
was negative. Reflexes were normal at the knees and ankles 
and sensation was normal in the lower legs and feet.  Calf 
circumferences were equal and straight leg raising was easily 
tolerated to 80 degrees.

The examiner estimated that flexion was reduced by 25 degrees 
due to subjective pain and 30 degrees during flare-ups.  The 
examiner noted that the veteran used bed rest to alleviate 
pain, which was not prescribed by a doctor. 

On a VA neurological examination in October 2005, forward 
flexion was to 50 degrees, extension to 25 degrees, and 
rotation, right and left, 18 degrees.  The straight leg 
raising was to 85 degrees bilaterally with normal being 90 
degrees.  Motor strength in the lower extremities was normal, 
as were sensation and reflexes.  There was no atrophy or 
fasciculation. 

Rating Criteria 

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
rotation is 0 to 30 degrees, and left and right lateral 
bending is 0 to 30 degrees, and 38 C.F.R. § 4.71a, Plate V.  

Lumbar muscular strain with degenerative disc disease was 
initially rated 10 percent disabling under Diagnostic Code 
(DC) 5295 and is currently rated 20 percent under Diagnostic 
Code (DC) 5237.

During the pendency of the appeal, the criteria for rating a 
disability of the spine were amended twice, effect September 
23, 2002, (interim), and effective September 26, 2003, 
(current).

The Board is required to consider the claim in light of the 
old, interim, and current criteria to determine whether an 
increase is warranted.  If the amended rating criteria are 
more favorable to the claim, the rating can not be effective 
before the effective date of the more favorable criteria.  
The veteran does get the benefit of having the old, interim, 
and current criteria considered for the period after the 
change was made.  VAOPGCPREC 3-00.

Old Criteria 

Under the old DC 5295 (lumbosacral strain), that is, the 
version in effect prior to September 23, 2002, the criteria 
for the next higher rating, 20 percent, were muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  The criteria for the next 
higher rating, 40 percent, were listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Other applicable diagnostic codes under the old criteria are 
DC 5292 (limitation of motion of the lumbar spine) and DC 
5293 (intervertebral disc syndrome or degenerative disc 
disease). 

Under the old criteria of DC 5292, the criterion for the next 
higher rating, 20 percent, was moderate limitation of motion 
of the lumbar spine.  The criteria for the next higher 
rating, 30 percent, were severe limitation of motion of the 
lumbar spine. 

Under the old criteria of DC 5293, the criteria for the next 
higher rating, 20 percent, were moderate recurring attacks of 
disc disease: persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc.  The criteria 
for the next higher rating, 40 percent, were severe recurring 
attacks of disc disease: persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
intermittent relief.  

Interim Criteria 

Under the interim criteria, the criteria of DCs 5295 and 5292 
were not changed.  
Under the interim DC 5293, degenerative disc disease could be 
rated on the basis of chronic orthopedic and neurologic 
manifestations, using the criteria for the most appropriate 
orthopedic or neurologic diagnostic codes, or on the basis of 
incapacitating episodes, whichever method resulted in the 
higher rating.  

For orthopedic manifestations, the appropriate diagnostic 
codes were either DC 5292 or DC 5295 for which the rating 
criteria had not changed.  

For neurological manifestations, the appropriate diagnostic 
code for incomplete paralysis of the sciatic nerve was DC 
8520.  Under DC 8520, the criterion for a 10 percent was mild 
incomplete paralysis.  The term "incomplete paralysis" with 
peripheral nerve injuries indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
the varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree. 
38 C.F.R. § 4.124(a).

Under the interim criteria of DC 5932, the criteria for the 
next higher rating, 20 percent, based on incapacitating 
episodes, were incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  The criteria for the next higher 
rating, 40 percent, based on incapacitating episodes, were 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.

Current Criteria 

Effective from September 26, 2003, DC 5293 was renumbered as 
DC 5243 with no other substantive change.  And a General 
Rating Formula for Diseases and Injuries of the Spine 
replaced DCs 5292 and 5295.  DC 5292 was eliminated, but 
limitation of motion was included in the General Rating 
Formula.  DC 5295 was renumbered as DC 5237.  Under the 
General Rating Formula, the criteria for the next higher 
rating for orthopedic manifestations, 20 percent, are forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.  The criterion for the next 
higher rating for orthopedic manifestations, 40 percent, is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.

Analysis

A Rating Higher than 10 percent before October 17, 2005 

Old Criteria 

Under the old criteria for DC 5295, the criteria for the next 
higher rating, 20 percent, were muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  Although there was evidence of 
painful motion on VA examinations in April 2001 and March 
2004, unilateral loss of lateral spine motion was not shown 
as rotation, right and left, was 40 and 30 degrees, and 
lateral bending was 40 and 35 degrees, respectively, which 
does not more nearly approximate or equate to unilateral loss 
of lateral spine motion in the standing position. 

Under the old criteria for DC 5293, the criteria for the next 
higher rating, 20 percent, were moderate recurring attacks of 
disc disease: persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc.  Although there 
was evidence of characteristic pain on VA examinations in 
April 2001 and March 2004, the ankle reflexes were active and 
sensation was normal in the lower extremities, which does not 
more nearly approximate or equate to persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings appropriate to the cite of the diseased disc. 

Under the old criteria for DC 5292, the criteria for the next 
higher rating, 20 percent, were moderate limitation of motion 
of the lumbar spine.  Although there was evidence of 
limitation of motion, including with painful motion and 
during flare-ups on VA examinations in April 2001 and March 
2004, even with painful motion and during flare-ups, forward 
flexion was to 65 degrees and range of motion in the other 
planes were extension to 25 degrees with normal of 30 
degrees, and rotation and lateral bending to at least 30 
degrees, right and left, out of 30 degrees, which does not 
more nearly approximate or equate to moderate limitation of 
motion of the lumbar spine. 

Interim Criteria 

Under the interim DC 5293, degenerative disc disease could be 
rated on the basis of chronic orthopedic and neurologic 
manifestations, using the criteria for the most appropriate 
orthopedic or neurologic diagnostic codes, or on the basis of 
incapacitating episodes, whichever method resulted in the 
higher rating.  

As there was no change in the criteria for rating orthopedic 
manifestations under DC 5292 or DC 5295, and as explained 
above the criteria for the next higher rating based on 
orthopeodic manifestations under either DC 5292 or 5295 were 
not met. 

As for neurologic manifestations, motor strength and 
sensation were normal on VA examinations in April 2001 and 
March 2004.  Without evidence of a neurological deficit, the 
criteria for a separate 10 percent rating for mild incomplete 
paralysis of the sciatica nerve under DC 8520 had not been 
met. 

As for incapacitating episodes, although the veteran used bed 
rest to alleviate pain, the bed rest had not been prescribed 
by a physician. 

Current Criteria 

Under the General Rating Formula, the criteria for the next 
higher rating for orthopedic manifestations, 20 percent, are 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  Although there is 
evidence of limitation of flexion, including with painful 
motion and during flare-ups on VA examinations in April 2001 
and March 2004, even with painful motion and during flare-
ups, forward flexion was to 65 degrees, which does not more 
nearly approximate or equate to the criteria for the next 
higher rating. 

As there is no change in the criteria for rating the 
neurological manifestations or incapacitating episodes and as 
explained above the criteria for the next higher rating based 
on neurological manifestations or incapacitating episodes are 
not met.

A Rating Higher than 20 percent from October 17, 2005

Under the old criteria for DC 5295, the criteria for the next 
higher rating, 40 percent, are listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

On VA examination October 2005, lumbar flexion was to 45 
degrees during flare-ups, rotation and lateral bending were 
at least to 25 degrees.  The Goldthwaite's test was negative.  
In the absence of listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, and loss of lateral 
motion or some of the above with abnormal mobility on forced 
motion, the criteria for a 40 percent rating under the old DC 
5295 have not been met. 
 

Under the old criteria for DC 5293, the criteria for the next 
higher rating, 40 percent, were severe recurring attacks of 
disc disease: persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc with 
intermittent relief.  Although there was evidence of 
characteristic pain, on VA neurological examination in 
October 2005, the straight leg raising was to 85 degrees 
bilaterally with normal being 90 degrees.  Motor strength in 
the lower extremities was normal, as were sensation and 
reflexes.  There was no atrophy or fasciculation. The 
neurological findings do not more nearly approximate or 
equate to persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
cite of the diseased disc for the next higher rating under 
the old DC 5293. 

Under the old criteria for DC 5292, the criteria for the next 
higher rating, 40 percent, were severe limitation of motion 
of the lumbar spine.  Although there was evidence of 
limitation of motion, including with painful motion and 
during flare-ups on VA examinations October 2005, even with 
painful motion and during flare-ups, forward flexion was to 
45 and range of motion in the other planes were extension to 
5 degrees with normal of 30 degrees, and rotation and lateral 
bending to at least 25 degrees, right and left, out of 30 
degrees, which does not more nearly approximate or equate to 
severe limitation of motion of the lumbar spine. 

Interim Criteria 

Under the interim DC 5293, degenerative disc disease could be 
rated on the basis of chronic orthopedic and neurologic 
manifestations, using the criteria for the most appropriate 
orthopedic or neurologic diagnostic codes, or on the basis of 
incapacitating episodes, whichever method resulted in the 
higher rating.  

As there was no change in the criteria for rating orthopedic 
manifestations under DC 5292 or DC 5295, and as explained 
above the criteria for the next higher rating based on 
orthopeodic manifestations under either DC 5292 or 5295 were 
not met. 

As for neurologic manifestations, on VA examination in 
October 2005, motor strength in the lower extremities was 
normal, as were sensation and reflexes.  There was no atrophy 
or fasciculation.  Without evidence of a neurological 
deficit, the criteria for a separate 10 percent rating for 
mild incomplete paralysis of the sciatica nerve under DC 8520 
had not been met. 

As for incapacitating episodes, although the veteran uses bed 
rest to alleviate pain, the bed rest has not been prescribed 
by a physician. 

Current Criteria 

Under the General Rating Formula, the criteria for the next 
higher rating for orthopedic manifestations, 40 percent, are 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  Although there is evidence of limitation of flexion, 
including with painful motion and during flare-ups on VA 
examinations in October 2005, even with painful motion and 
during flare-ups, forward flexion was to 45 degrees, which 
does not more nearly approximate or equate to the criteria 
for the next higher rating. 

For the above reasons, the preponderance of the evidence is 
against a claim for an initial rating higher than either 10 
or 20 percent during the appeal period. 38 U.S.C.A. § 
5107(b). 

ORDER

An initial rating higher than 10 percent for lumbar muscular 
strain with degenerative disc disease before October 17, 
2005, and an initial rating higher than 20 percent from 
October 17, 2005, is denied.  


____________________________________________
GEORGE E. GUIDO, JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


